 Case: 1:21-cv-00104-SNLJ Doc. #: 19 Filed: 08/04/21 Page: 1 of 1 PageID #: 68




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

ANDY TIMMONS, INC., d/b/a LOST           )
DRAW VINEYARDS, LLC, et al.,             )
                                         )       MDL No. 1:18-md-02820-SNLJ
Plaintiffs,                              )
                                         )       Indiv. Case No. 1:21-cv-104-SNLJ
v.                                       )
                                         )
BAYER CROP SCIENCE, LP, et al.,          )
                                         )
Defendants.                              )

                            MEMORANDUM and ORDER

       Phone conference held today with counsel for all parties and the Court

participating. The briefing schedule for the pending motion to remand and motion to

sever is as follows: Response briefs are due August 31, 2021, and reply briefs are due

September 17, 2021. Proceedings in this matter are stayed in all other respects.

       It is SO ORDERED this 4th day of August, 2021.




                                             STEPHEN N. LIMBAUGH, JR.
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                             1
